Title: From George Washington to Thomas, Lord Fairfax, 17 December 1778
From: Washington, George
To: Fairfax of Cameron, Thomas Fairfax, sixth baron


  
    My lord,
    Camp at Middle brook State of New JerseyDec. 17th 1778.
  
  I have just been informed that Mr Tomison Ellzey has, under the idea of waste land, entered in your Lordships Office part of my purchase of Simon Pearson or William Ashford, lying in Fairfax County  
    
    
    
    and on or near Dogue run—These Lands are included within ancient marked bounds by which I purchased them, and have regularly, & I trust satisfactorily paid your Lordship the quit rent these fifteen or twenty years.
I am perswaded I need do nothing more than to bring your Lordship acquainted with these facts to stay the iniquitous and I may add dirty & sneaking proceeding of Mr Ellzey—I therefore beg that this letter may be received & considered as a caveat to the issuing of a Patent to that person for any land adjoining those of mine abovementioned till I can be heard; when, if I do not make it appear that I neither hold, nor claim lands that have not been paid for in the transfer & regularly to your Lordship by quit rent ever since, I will agree, not only to loose them, but forfeit my whole Estate also.
Your lordship must be sensible that at this distance, seperated from my Papers, and engaged in the important duties of my command, that it is not in my power to go into an investigation of this matter at present and I repose too much confidence in your known justice to harbour a moments doubt that my local situation and confinement to the Army, will operate to my disadvantage in your Office tho it may have had no small weight in the conduct of Mr Ellzey. whose hopes, I am perswaded, were built upon my absence. With sentiments of the most perfect respect, & best compliments to Colo. Martin—I have the honor to be Yr Lordship’s Most Obt & Most Hble Servt

  Go: Washington

